Exhibit 10.32

 

CHANGE IN CONTROL

 

SEVERANCE AGREEMENT

 

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this “Agreement”) is entered into
effective as of June 30, 2003 (the “Effective Date”) by and between RemedyTemp,
Inc., a California corporation (“Remedy”), and Monty A. Houdeshell, an
individual person (“Employee”).

 

WHEREAS, Remedy desires to retain the services of Employee on an at-will basis,
and Employee desires to remain an at-will employee of Remedy.

 

WHEREAS, Remedy and Employee desire to enter into this Agreement providing for
certain severance arrangements for the benefit of Employee.

 

NOW THEREFORE, in consideration of the mutual covenants set forth herein, the
parties hereto agree as follows:

 

  1.   Certain Definitions.

 

(a) Cause. For purposes hereof, the term “Cause” has the meaning set forth in
Schedule 1 attached hereto. Any termination by Remedy of Employee’s employment
within ninety (90) days after Remedy becoming aware of the occurrence of an
event or circumstance constituting “Cause” will constitute termination for
Cause; provided however, that such event constituting Cause must have occurred
following a Change in Control (defined below).

 

  2.   Severance Payments.

 

(a) Termination Upon a Change in Control.

 

(i) If, within one (1) year of a Change in Control (as defined below),
Employee’s employment with Remedy is terminated by Remedy for any reason except
for Cause, Employee shall receive a cash, lump-sum payment from Remedy, on the
tenth (10th) business day following the date of termination of Employee’s
employment with Remedy, in an amount equal to two (2) times the then current
annual total compensation (including salary and maximum bonus) of Employee (the
“Severance Payment”). In such case of a Change in Control, provisions herein
applicable to Remedy will apply to Remedy’s successor.

 

(ii) Notwithstanding anything in this Section 2 to the contrary, if the
Severance Payment under Section 2(a)(i), either alone or together with other
cash payments which Employee has the right to receive from Remedy, would
constitute a “parachute payment” (as defined in Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”)), such Severance Payment shall be
reduced to the maximum amount as will result in no portion of Severance Payment
being a parachute payment (as defined in Section 280G of the Code).



--------------------------------------------------------------------------------

(iii) For purposes of this Agreement, a “Change in Control” shall be deemed to
occur if any person, entity or group within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(excluding for this purpose Remedy or its subsidiaries, or any employee benefit
plan of Remedy or its subsidiaries that acquires beneficial ownership of voting
securities of Remedy, or any underwriter or underwriting syndicate acquiring
shares of Remedy’s stock in connection with a public offering thereof) becomes
the beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of fifty percent (50%) or more of either the then outstanding
shares of Class A Common Stock of Remedy (the “Common Stock”) or the combined
voting power of Remedy’s then outstanding securities entitled to vote generally
in the election of directors.

 

(b) No Other Benefits. Except as set forth in Section 2, or as may be required
by applicable law or separate written agreement between Remedy and Employee,
Remedy shall have no obligations to pay any salary, bonus, accrued vacation or
other amounts in connection with any termination of Employee’s employment or
attributable to the period after termination of Employee’s employment.

 

(c) In consideration for the agreements set forth herein and the Severance
Payment, Employee shall, upon receiving the Severance Payment (if such event
shall occur), execute a release of Remedy, its Board of Directors, and all
officers, employees and agents of Remedy from any and all claims, liabilities,
actions, causes of action, obligations, costs, damages, losses and demands of
every kind and nature whatsoever known or unknown, which arise out of, relate to
or are in any manner whatsoever connected with any action, transaction,
occurrence or event which has occurred prior to the date of the release and
those which may arise out of or are in any manner whatsoever connected with or
related to the termination of Employee’s employment with Remedy. Such release
shall include a waiver of all rights granted under Section 1542 of the
California Civil Code which reads as follows: A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which, if known by him must have materially
affected his settlement with the debtor. Cal. Civ. Code Section 1542.

 

  3.   No Right to Continued Employment.

 

This Agreement does not confer upon Employee any right to continue as an
employee of the Company or an affiliated entity, nor does it limit in any way
the right of the Company or an affiliated entity to terminate Employee’s
services to the Company or the Affiliated Entity at any time, with or without
cause. Unless otherwise set forth in a written agreement binding upon the
Company or the Affiliated Entity, Employee’s employment by the Company or an
Affiliated Entity is “at will.”

 

  4.   Miscellaneous.

 

(a) Governing Law. This Agreement shall be interpreted under and governed by the
laws of the State of California, excluding its rules on conflicts of law.

 

2



--------------------------------------------------------------------------------

(b) Arbitration. Any dispute regarding the application, interpretation or breach
of this Agreement shall be resolved by final and binding arbitration before the
American Arbitration Association (“AAA”) in accordance with AAA’s National Rules
for the Resolution of Employment Disputes. Attorney’s fees, costs and damages
(where appropriate) shall be awarded to the prevailing party in any dispute, and
any resolution, opinion or order of AAA may be entered as a judgment in a court
of competent jurisdiction.

 

(c) Modification and Waiver. No waiver or modification of this Agreement or any
term hereof shall be binding unless it is in writing signed by the parties
hereto. No failure to insist upon compliance with any term, provision or
condition to this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be or construed as a waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.

 

(d) Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersede and replace
all prior severance and/or employment agreements, if any, between the parties.
No oral statements or prior written agreements with respect to the subject
matter hereof which are not specifically incorporated herein shall be of any
force or effect.

 

(e) Severability. If any provisions hereof shall be held or construed to be
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this Agreement, but the same shall be
construed and enforced just as though the illegal or invalid provisions had not
been included herein.

 

(f) Notices. Any notice, demand or other communication required, permitted or
desired to be given hereunder shall be in writing and shall be deemed
effectively given upon personal delivery, facsimile transmission (with
confirmation of receipt), delivery by reputable overnight delivery service or
five (5) days following deposit in the United States mail (if sent by certified
or registered mail, postage prepaid, return receipt requested), in each case
duly addressed to Remedy at its headquarters or to Employee at his or her
address of record listed with Remedy.

 

(g) Assignment. Employee’s rights, duties and obligations under this Agreement
may not be assigned by Employee. Remedy may assign its rights, duties and
obligations under this Agreement to any affiliate of Remedy.

 

(h) Headings. The section headings herein are intended for reference and shall
not affect in any way the construction or interpretation of this Agreement.

 

(i) Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original but all of which shall constitute one and the same
instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date set forth above.

 

“EMPLOYEE”

 

Signature:

 

/s/    MONTY A. HOUDESHELL        

--------------------------------------------------------------------------------

    Monty A. Houdeshell

 

“REMEDY”

 

REMEDYTEMP, INC.

 

By:

 

/s/    GUNNAR GOODING        

--------------------------------------------------------------------------------

Name:  

Gunnar Gooding

--------------------------------------------------------------------------------

Title:  

Vice President Human Resources and Legal Affairs

--------------------------------------------------------------------------------

 

4



--------------------------------------------------------------------------------

Schedule 1 to

 

Change In Control

 

Severance Agreement

 

For purposes of this Agreement, termination for Cause shall mean termination for
one of the following reasons: willful misconduct that the Board of Directors of
Remedy (the “Board”) determines has a material adverse effect on Remedy; breach
of fiduciary duty involving self-dealing or personal profit; intentional
material failure to perform duties or abide by Remedy policies, in each case to
the extent such duties or policies have been communicated to Employee in writing
or their existence is otherwise known to Employee and Employee has not cured
such failure within a reasonable time after written notice of such failure is
given; conviction, entry of a plea of guilty or nolo contendere in connection
with any alleged violation, or any actual violation, of any law, rule,
regulation (other than traffic violations or similar offenses) or any
cease-and-desist or other court order that the Board determines has a material
adverse effect on Remedy; involvement in any legal proceeding which, in the
opinion of legal counsel to Remedy, would be required to be disclosed pursuant
to rules and regulations of the Securities and Exchange Commission, other than
proceedings under federal bankruptcy laws or state insolvency laws involving
entities in which you have less than a fifty percent (50%) interest;
non-prescription use of any controlled substance or the use of alcohol or any
other non-controlled substance which Remedy’s Board reasonably determines
renders Employee unfit to serve in Employee’s capacity as an officer of Remedy;
or any intentional act or omission which the Board reasonably determines has a
material adverse effect on the public image, reputation or integrity of Remedy.